COURT OF CHANCERY
                                          OF THE
                                    STATE OF DELAWARE
Sam Glasscock III                                                                 CHANCERY COURTHOUSE
VICE CHANCELLOR                                                                           34 The Circle
                                                                               GEORGETOWN, DELAWARE 19947
                                                                                               AND
                                                                                Leonard L. Williams Justice Center
                                                                             500 NORTH KING STREET, SUITE 11400
                                                                              WILMINGTON, DELAWARE 19980-3734



                                         February 22, 2018




 Richard Berl, Jr., Esquire                            Mr. and Mrs. Michael Davis
 Hudson, Jones, Jaywork & Fisher, LLC                  1297 N. Bend Road
 34382 Carpenter’s Way, Suite 3                        Jarrettsville, MD 21084
 Lewes, DE 19958


         RE: Pullin v. Davis, Civil Action No. 11829-VCG

Dear Litigants:

       This Letter Order will memorialize my Bench ruling of January 24, 2018. For the
reasons given from the Bench on the record of that date, the following is my Order:

         1. An implied easement exists burdening the Davis property in favor of the Pullin
            property. The easement is for the use and maintenance of a septic line, tank and field
            for the benefit of a single-family house on the Pullin property, located on the Davis
            property. The easement includes reasonable access to maintain and repair the line,
            tank and field. The easement runs with the land.

         2. Mr. Davis is liable for wrongfully blocking the septic line and interfering with the
            easement during the time when the record indicates the septic system was operating
            properly, in the amount of FOUR THOUSAND TWO HUNDRED THIRTY
            DOLLARS ($4,230.00).

         3. I find by a preponderance of the evidence that the septic system currently is not
            functioning properly and, as a result, use of the septic system would exceed the scope
            of the easement. Therefore, Mr. Davis is not liable for the current blocking of the
            easement.

         4. Because use of the septic system in its current condition would exceed the scope of
            the easement, the Plaintiff’s request for an injunction barring Mr. Davis from
            interfering with the use of the system and directing him to unblock the system is
            DENIED.
      5. Because the Plaintiff established the easement by implication by evidence which I
         found clear and convincing, the request for a declaratory judgment as to the easement
         is GRANTED.

      6. This Order is final.

      7. Nothing in this Order prevents the Pullins or their successors in title from
         demonstrating that the septic system has been restored to operating condition, and
         seeking injunctive relief against Mr. Davis or his successors in title to restore use, via
         a subsequent action.

                                             Sincerely,

                                             /s/ Sam Glasscock III

                                             Vice Chancellor

cc:   Register in Chancery